December 8, 2015

RECE|VED |N
COUHT OF CR|M|NAL APPEALS

Mr Abel Acosta, Clerk
Court of Criminal Aopeals

P O_Box 12308 1 DEC 14 2015

Capltol Station
Austin. TX 78711

Re: Writ No. WR-78.036-Ol
ex Par te Ro land Abe| ACOSta, 'C|eg-k

Dear Mr Acosta:

On August 31, 2015, l requested a coDv of the above referenced from vour
files. This reouest was made necessarv as the State Law Librarv claimed that

thev were not in possession of the writ of habeas¢

- I need soneone to locate this writ. ADDarentlv. back on September 20_ .
2012, notice was sent to me that the writ of habeas corpus was denied without

written order. So l am assuming this means that vour office received same?

‘ lhe attorney who prepared this writ refuses to answer mv reouest for a
coDV. l never observed what he plead upon the writ as T was simnlv requested
to acknowledge the signature page well before the document was prepared and

sent. As such. l am clueless- as to waht information he claimed was in error.

By copy of this letter, l too am writing the State Law Librarv. asking
the same informationo Perhans between the 2 of vou. mv:writ-will finallv be
disbursed to me.

l mav be reached at the address below and Happv Holidavs to vou and vour
familv!

Resoectfullv.

Mr David Roland

RDCJ # 1494428 '~
lvnaugh Unit

1098 S va 2037 *
Ft Stockton. TY 79735_